Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-32 and 34, drawn to a plastid transformation construct comprising a first and second homology arm, a plant transformed with it, and a method of making the plant.
Group II, claim(s) 33, drawn to a method of selection a target site for plastid transformation.
Group I of this application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SEQ ID NOs:3/4
SEQ ID NOs:7/8
SEQ ID NOs:11/12
SEQ ID NOs:15/16
SEQ ID NOs:19/20
SEQ ID NOs:22/23
SEQ ID NOs:26/27
SEQ ID NOs:30/31/33/34
SEQ ID NOs:37/38
SEQ ID NOs:41/42
SEQ ID NOs:45/46
SEQ ID NOs:49/50
SEQ ID NOs:53/54
SEQ ID NOs:57/58
SEQ ID NOs:61/62/64/65
SEQ ID NOs:68/69
SEQ ID NOs:72/73
SEQ ID NOs:76/77
SEQ ID NOs:80/81
SEQ ID NOs:84/85
SEQ ID NOs:88/89
SEQ ID NOs:92/93
SEQ ID NOs:96/97
SEQ ID NOs:100/101
SEQ ID NOs:104/105
SEQ ID NOs:108/109
SEQ ID NOs:112/113
SEQ ID NOs:116/117
SEQ ID NOs:120/121
SEQ ID NOs:123/124
SEQ ID NOs:127/128
SEQ ID NOs:131/132
SEQ ID NOs:135/136/138/139
SEQ ID NOs:142/143
ii.	SEQ ID NOs:146/147
SEQ ID NOs:150/151
SEQ ID NOs:154/155
SEQ ID NOs:158/159
SEQ ID NOs:162/163
SEQ ID NOs:166/167
SEQ ID NOs:170/1 71
SEQ ID NOs:174/175
SEQ ID NOs:178/179
SEQ ID NOs:182/183
SEQ ID NOs:186/187
SEQ ID NOs:190/191
SEQ ID NOs:194/195
SEQ ID NOs:198/199
SEQ ID NOs:202/203
xx.	SEQ ID NOs:206/207
yy.	SEQ ID NOs:210/211/213/214
zz.	SEQ ID NOs:217/218
aaa.	SEQ ID NOs:221/222
bbb.	SEQ ID NOs:225/226
ccc.	SEQ ID NOs:229/230
ddd.	SEQ ID NOs:233/234
eee.	SEQ ID NOs:237/238
fff.	SEQ ID NOs:241/242
ggg.	SEQ ID NOs:245/246
hhh.	SEQ ID NOs:249/250

jjj.	SEQ ID NOs:257/258
kkk.	SEQ ID NOs:261/262
lll.	SEQ ID NOs:265/266
mmm.	SEQ ID NOs:269/270
nnn.	SEQ ID NOs:273/274
ooo.	SEQ ID NOs:277/278
ppp. SEQ ID NOs:281/282
qqq.	SEQ ID NOs:285/286
rrr. 	SEQ ID NOs:289/290
sss.	SEQ ID NOs:293/294
ttt.	SEQ ID NOs:297/298
uuu.	SEQ ID NOs:301/302
vvv.	SEQ ID NOs:305/306
www.	SEQ ID NOs:309/310
xxx.	SEQ ID NOs:313/314
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the groups is a plastid transformation vector with homology arms that target an insert between genes. 
However, this technical feature is taught by Tissot et al (2007/0039075).  Tissot et al teach a soybean plastid transformation vector that has the 16SrRBNA and trnV genes as one homology arm and the intergenic region between the trnV gene and the rps12/7 operon as the other homology arm and that targets the insert between genes (paragraph 50).  
Thus, the technical feature linking the groups is not special, and it does not make a contribution over the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/Anne Kubelik/Primary Examiner, Art Unit 1662